Citation Nr: 0533838	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  04-24 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a nonservice-connected pension.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Hager, Associate Counsel


INTRODUCTION

The veteran had active service from November 1985 to March 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  The 
veteran testified at a July 2005 videoconference hearing 
before the undersigned Veterans Law Judge (VLJ) of the Board.


FINDING OF FACT

Although the veteran served in the Army for more than ninety 
days during the Persian Gulf War, he is not unable to 
maintain employment due to disability.


CONCLUSION OF LAW

The preponderance of the competent, probative evidence of 
record reflects that the veteran does not meet the criteria 
for a nonservice-connected pension.  38 U.S.C.A. §§ 1502, 
1521, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.2, 
3.102, 3.159, 3.321(b), 3.340, 3.342, 4.15, 4.16, 4.17, 4.25, 
4.84a, 4.104, Diagnostic Code 7101 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) discussed both the timing 
and content of the VCAA's notice requirements.  In VAOPGCPREC 
7-2004 (July 16, 2004), VA's Office of General Counsel (GC) 
undertook to explain the holding of Pelegrini.  The Board is 
bound by the precedent opinions of VA's General Counsel as 
the chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  VA met 
this requirement here.  After the veteran filed his December 
2003 claim for a nonservice-connected pension, the RO sent 
him a February 2004 letter explaining VA's duties to notify 
and assist him with this claim, and the veteran's rights and 
responsibilities in this regard.  The RO did not take any 
action until its March 2004 rating decision that the veteran 
appealed to the Board.  Thus, in compliance with Pelegrini, 
VA provided VCAA notification to the veteran prior to its 
initial adjudicative action on his claim.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

These requirements were met in this case.  The RO's February 
2004 letter told the veteran it was working on his claim for 
nonservice-connected pension benefits, and explained what the 
veteran had to show to establish entitlement to these 
benefits.  The letter also indicated the information or 
evidence needed from the veteran and the respective 
responsibilities of the veteran and the RO in obtaining it.  
The RO also wrote, in an attachment entitled, "What is the 
Status of your Claim and How You Can Help," "If there is 
any other evidence or information that you think will support 
your claim, please let us know."  The RO thus satisfied all 
four elements of the VCAA's notice requirements.

Moreover, VA obtained all identified treatment records, and 
there is no indication that any other records exist that 
should be requested, or that any pertinent evidence was not 
received.  VA thus complied with the VCAA's duty to assist 
provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Under 38 U.S.C.A. § 1521 (West 2002) and 38 C.F.R. § 3.342(a) 
(2005), VA will pay a pension to each veteran of a period of 
war who meets the service requirements of 38 U.S.C.A. 
§ 1521(j) and is permanently and totally disabled from 
disorders not the result of his own misconduct whether or not 
they are service-connected.  This includes congenital, 
developmental, hereditary, or familial conditions.  38 C.F.R. 
§ 3.342(b)(2) (2005).  38 U.S.C.A. § 1521(j) (West 2002) 
provides that a veteran meets the applicable service 
requirements if he served in the active military for ninety 
days or more during a period of war.  In the present case, 
the veteran's service in the Army from August 1990 to March 
1993 fulfills the service requirement.  38 C.F.R. § 3.2(i) 
(2005) (Persian Gulf War dates are from August 2, 1990 to a 
date to be prescribed by Presidential proclamation).

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a) 
(2005).  Permanence of total disability will be taken to 
exist when such impairment is reasonably certain to continue 
throughout the life of the disabled person; disease and 
injuries of long standing that are actually totally 
incapacitating will be regarded as permanently and totally 
disabling when the probability of permanent improvement under 
treatment is remote.  38 C.F.R. § 3.340(b) (2005).  In the 
case of veterans under the age of 40, such as the veteran 
here who was born in June 1966, special consideration must be 
given to the question of permanence, requiring a finding that 
the end result of treatment and adjustment to residual 
handicaps (rehabilitation) will be permanent disability of 
the required degree precluding more than marginal employment.

In addition, total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one disability, it is ratable at 60 percent 
or more, and that, if there are two or more disabilities, at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2005).  See also 38 C.F.R. § 4.25 (2005) (combined ratings 
table).  For the purposes of pension, the permanence of the 
percentage requirements of § 4.16 is a requisite.  38 C.F.R. 
§ 4.17 (2005).  In addition, where the evidence of record 
establishes that an applicant for pension who is basically 
eligible fails to meet the disability requirements based on 
the percentage standards of the rating schedule but is found 
to be unemployable by reason of his disabilities, age, 
occupational background, and other related factors, a 
permanent and total disability rating for pension purposes 
may be approved on an extraschedular basis by the Veterans 
Service Center Manager or, if the regular schedular standards 
are met as of the date of the rating decision, the rating 
board.  38 C.F.R. §§ 3.321(b)(2); 4.17(b) (2005).

Marginal employment shall not be considered substantially 
gainful employment. For the purposes of this section, 
marginal employment shall be deemed to exist when the 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person; marginal 
employment may also be held to exist, on a facts-found basis, 
when earned annual income exceeds the poverty threshold.  38 
C.F.R. § 4.16(a) (2005).

In the present case, the veteran is service-connected for 
scars over his right eye and right lip, herpes zoster, and 
pseudofolliculitis barbae, all of which are rated, by the RO, 
as noncompensable.  His claimed nonservice-connected 
disabilities are a right thumb injury, left thigh injury, 
bilateral knee disorder, left toe disorder, bilateral foot 
disorder, anterior uveitis of the right eye, a left eye 
disorder including uveitis, cold sweats, upper respiratory 
infection, hypertension, left testicle disorder, headaches, 
eating disorder including gastritis.

In its March 2004 decision denying entitlement to a pension, 
the RO determined that the veteran's combined total 
evaluation for his disabilities was 30 percent, based on 10 
percent for his right eye uveitis, 10 percent for his left 
eye disorder including uveitis, and 10 percent for his 
hypertension.  At the July 2004 videoconference hearing, the 
veteran stated that he had a high school degree and last 
worked as a longshoreman in 2002 or 2003, and that he stopped 
working due to vision problems in his eye, problems in his 
right eye, and high blood pressure (Hearing transcript, pp. 
5,12).  He did not try any other type of work, because of his 
poor eyesight, and did not wear glasses because he could not 
afford them (p. 6).  He also stated that he could not drive, 
based on the fact that a VA doctor told him he could not get 
a driver's license because of his eyesight (pp. 7-8).  The 
veteran stated that his major disabilities were his eye 
disorders (pp. 8-9).

At the April 2004 VA examination, the veteran's blood 
pressure readings were 128/82, 130/84, 134/84.  It was noted 
that he was diagnosed with high blood pressure in 2003 and 
had been on medication since that time.  Vision in the right 
eye was 20/150 correctable to 20/70, with right eye vision at 
20/20, based on the April 2004 VA examiner's analysis of 
February 2004 VA ophthalmology clinic notes.  The VA examiner 
also noted that since the October 2003 onset of his bilateral 
uveitis, the veteran had been treated with oral and topical 
steroids with gradual resolution of his symptoms.  The 
veteran also reported an upper chest and back rash, but none 
was visible at that time.  On examination, head, eyes, ears, 
neck, throat, neck, heart sounds, lungs, abdomen, back, and 
joints were all normal.  There were also no dermatologic, 
neurologic, metabolic, or mental health abnormalities.  The 
diagnosis included bilateral uveitis with mild to moderate 
loss of acuity in the right eye.  In this context, the 
examiner noted that left eye vision was essentially normal, 
and this, plus the remaining vision in the right eye meant 
that the veteran's binocularity and depth perception were 
still intact.  The examiner concluded that the veteran's 
visual acuity was therefore still within the legal limits for 
driving license in South Carolina and is considered adequate 
for safety in the workplace.  Based on these findings, the 
examiner stated that he considered the veteran "employable 
without limits."  The VA examiner also diagnosed the veteran 
with hypertension, well-controlled with medications.

The findings of the April 2004 VA examiner, which are 
consistent with the VA treatment records, reflect that the 
veteran is not permanently and totally disabled under the 
applicable law and regulations.  The impairments from which 
the veteran suffers would not render it impossible for the 
average person to follow a substantially gainful occupation.  
Indeed, the VA examiner found the veteran to be employable 
without limits, and the veteran himself attributed his recent 
unemployment to his eye disorders, which the VA examiner 
specifically found would not prevent the veteran from 
obtaining a driver's license or render a workplace unsafe to 
him.  And the evidence certainly does not show that the end 
result of treatment and adjustment to residual handicaps of 
this veteran under the age of 40 will be permanent disability 
of the required degree precluding more than marginal 
employment.

In addition, there is no evidence that any of the veteran's 
disabilities are ratable at 40 percent or that they would 
combine to 70 percent.  His most recent hypertension figures 
do not contain any systolic readings above 100, and so he 
would at most be entitled to the 10 percent evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2005).  
Moreover, the evidence reflects that the veteran's bilateral 
uveitis has not caused impairment of visual acuity, field 
loss, pain, rest-requirements, or episodic incapacity, 
particularly in light of the VA examiner's findings that his 
symptoms have gradually resolved, which was also noted in a 
March 2004 VA optometrist note and at the May 2003 VA skin 
examination, and that his left eye vision was 20/20.  See 
38 C.F.R. § 4.84a (2005).  Nor is there any evidence that any 
of the veteran's other disabilities warrant anything more 
than a compensable evaluation, especially in light of the 
normal findings on the recent VA examination as to all 
relevant systems.  And the veteran is not entitled to a 
permanent and total disability rating for pension purposes on 
an extraschedular basis because he is not unemployable and 
the evidence, including the normal findings with normal gait 
at the April 2004 VA examination and a lack of  
hospitalization for the veteran's disabilities, does not 
reflect that that application of the criteria applicable to 
permanent and total disability rating for pension purposes 
have otherwise been rendered impracticable.  38 C.F.R. 
§ 3.321(b) (2005).

In sum, although the veteran served in the Army for more than 
ninety days during a period of war, the preponderance of the 
competent, probative evidence of record reflects that he is 
not permanently and totally disabled as a result of his 
service-connected and nonservice-connected disabilities or 
otherwise entitled to a permanent and total disability rating 
for pension purposes.  The benefit-of-the-doubt doctrine is 
therefore not for application, and the claim for entitlement 
to a nonservice-connected pension must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996). 


ORDER

The claim for a nonservice-connected pension is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


